DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 21-23, 25, 31, 37, 41, and 43-44 in the reply filed on 3/11/21 is acknowledged.
Claims 1-7, 16, 20, 49-50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement filed 5/1/18 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 5/1/18 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the specification includes legal phraseology, claim language.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the claims are directed to an apparatus not a method of use. The claims contain various “for” and “to” clauses that directed to the intended use of structural elements. The phrases do not invoke 112, 6th paragraph. 
Claim 21 mentions a set of cuvettes, a biofluid sample dispensing apparatus, an assay sample comprising a reagent, and a sample of the biofluid. However, none are positively claimed as elements of the invention, not required to be present. They are articles/materials intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.  Furthermore, there is no requirement for a broad, undefined “assay process” nor any other process to be performed at all, including with any unclaimed structures and materials. Claim 43 and further dependent claims also employ similar language.
	As to claim 21, it is noted that “a receptacle sealing element” and “an automated system” are relatively broad and are not specifically structurally defined. 
	It is noted that claim 25 does not specify what is structurally required of the receptacle for it to be “configured for undergoing an evacuation process”. As noted above, the claims are 
	It is noted that claims 31, 37, and 41 provide for respective, relatively broad systems that are not specifically structurally defined in the claims. There is no requirement for any mixing, inspection, and temperature control processes to ever be performed. See remarks above. 
As to claim 21, it is noted that “a receptacle sealing element” and “an automated system” are relatively broad and are not specifically structurally defined.
	It is noted that the term “set” is not defined as being any specific number in the claims. It is presumed to mean a plurality (more than one). However, a set can be one.
	As to claim 43, it is noted that there is no structural distinction between a reservoir and cavity. There are no structural boundaries/distinctions provided for in the claim. The terms are synonyms. It is noted that a cavity alone is not capable of dispensing as recited in the claim. As described in the specification, a corresponding piston 402 of piston assembly 400 (not claimed) applies pressure to fluid and the valve 110 must open in order for fluid to be dispensed from the outlet 106 of the cavity.  
As to claim 58, it is noted that “electromagnetic units” are relatively broad and are not specifically structurally defined.
Claim Rejections - 35 USC § 112
Claims 21-23, 43-44, and 56-65  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, it is unclear what is the structural nexus the receptacle sealing element and other two positively claimed elements (receptacle and broad, automated system) because the sealing element is not claimed as being structurally connected to the receptacle nor automated system.
As to claim 22, it is unclear, which/what cuvettes are being referenced by “each cuvette”.
It is unclear how claim 23 further structurally limits the invention, because the claim does not provide for any additional structural element nor further structurally limit any prior positively claim element. The claim is directed to a possible intended use of the sockets relative to a broad, structurally undefined, and unclaimed biofluid sample dispensing apparatus. It is further unclear what is structurally meant by “in only one orientation” and what the phrase is meant to modify. There is no requirement for the claimed invention to ever be used with any dispensing apparatus. See remarks above.
It is unclear how claim 25 further structurally limits the invention because the claim does not provide for any additional structural element nor further structurally limit and prior positively claim element. The claim is directed to process of what could be possible done to the receptacle. Reciting possible uses or what possible processes that can be done on a structure does not necessarily provide for a structural limitation. 
Claim 43 recites the limitation "the biofluid samples" in 4th
As to claims 21 and 43-44, it is unclear if the “a reservoir” is intended to amongst the set of reservoirs or a different reservoir from the set. It is unclear if the phrases “each cavity”; “the cavities”; “the valves”; and “the cuvettes” meant to be the same, different, or amongst the prior respective sets. It is unclear what cavities, cuvettes, and valves are being referenced by the phrases. Clarification is required.
Claim 44 recites the limitation "the dispenser apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same or different from the biofluid sample dispensing apparatus and it appears as if applicant intends for such apparatus to comprise a set of pistons. If so appears as if the claim should read as:  wherein the biofluid sample dispensing apparatus  a set of pistons and an actuator for displacing  the set of pistons of the biofluid sample dispensing apparatus to dispense the biofluid samples into the set of cuvettes.
The term "substantially simultaneously" in claim 56 is a relative term which renders the claim indefinite.  The term "substantially simultaneously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication as to what degree range of time difference from simultaneously is considered as substantially simultaneously. Therefore, what be considered as substantially simultaneously to one person may not be considered as such to another and vice versa. However, as stated above the claims are directed to an apparatus and no assay process nor any other process steps are required to be performed and does not structurally limit the invention. 
The term "substantially evacuating" in claim 58 is a relative term which renders the claim indefinite.  The term "substantially evacuating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication as to what degree range or level/amount of evacuation is considered as substantially evacuating. Therefore, what be considered as substantially evacuating to one person may not be considered as such to another and vice versa. However, as stated above the claims are directed to an apparatus and no evacuating process nor any other process steps are required to be performed and does not structurally limit the invention.
As to claims 56-59, it is unclear if the phrases “the receptacle sockets”; and “the cuvettes” meant to be the same, different, or amongst the prior respective sets. It is unclear what sockets and cuvettes are being referenced by the phrases. It is also presumed that the term “each” is meant to refer to each receptacle sockets of the set of receptacle sockets. Clarification is required.
As to claims 59-60, it is unclear how the claims further structurally limit the invention because the claims are directed to magnetic fields. Magnetic fields are not structural elements of the invention and such magnetic fields being intended to be used with an unclaimed magnetic object for mixing the broad, unclaimed assay samples in unclaimed cuvettes does not further structurally limit the invention. See remarks above.
 In claims 61, it is presumed that the phrase “each electromagnetic unit” is intended to refer to each electromagnetic unit of the set of electromagnetic units. If so, the claims should clearly provide for such. 
It is unclear how claim 62 further structurally limits the invention because the claim is directed “each cuvette”  that presumptively meant to refer to each cuvette of the set of cuvettes recited in claim 21 and the magnetic object of claim 60 that are not positively claimed as elements of the claimed invention and do not further structurally limit the claimed apparatus. See remarks above. However, it is unclear what is structurally meant by the phrase “associate with” because the phrase does not provide for not provide for any structural nexus/connection between structures. One can subjectively categorize any two things as being “associated with” one another. 
As to claim 63-65, although not positively claimed as elements of the invention, it is unclear what is the structural nexus of the “a cuvette” and “the cuvette” of claims 64-65 to the prior unclaimed “set of cuvettes”.  In claims 63-64, it is presumed that the phrase “each optical unit” is intended to refer to each optical unit of the set of optical units. If so, the claims should clearly provide for such. 
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25, 31, 37, 56-57, and 63-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhola et al., WO 2015130233.
Bhola discloses an apparatus for assaying biofluid, the apparatus comprising:
 a receptacle (p. 6, L. 29: cuvette holder 22; fig. 5 including cavities 23, 24…sockets) for removably housing a set of cuvettes of a biofluid sample dispensing apparatus,
 a receptacle sealing element (p. 7,L. 32 - p. 8,L. 11) for providing sealing engagement between the receptacle and the biofluid sample dispensing apparatus (p. 7,L. 11: sample introduction device 30; fig. 6) for sealing the cuvettes within the receptacle; and
an automated system (p. 5, L.17- 22) connected to the receptacle for performing an assay process on the assay samples in the cuvettes, while maintaining the cuvettes within the receptacle.
The reference also discloses a set of receptacle sockets (fig. 5(a): items 25 and 26),
the cuvette holder could be evacuated using a syringe (p. 7, L. 15-16) (claim 25, 57 ), an electromagnetic control system for performing a mixing process (p. 8,L. 31 - 35) (claim 31) and
an optical system (p. 5,L. 17 - 22) (claim 37).
	As to claims 63-65, the optical system can include LEDs in combination with lens and other structures (optical units) for characterizing liquid samples in cuvettes. (p. 1, L 29-31; p. 2, L 5-6, 30-33; p. 3, L5-9; p. 4 L23- p.5 L22). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhola et al., WO 2015130233 as applied above, and further in view of Ludowise, US 2012/0293796.
Bhola does not disclose a temperature control device. 
Ludowise et al. discloses a sample processing system and methods in which samples are subjected to various processes and detection. The samples and reagents can be automatically heated and subsequently analyzed. (paragraphs 0145, 0147 ). 
. 
Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche EP 2662137 A1 (‘137) or  EP 2662139 A1 (‘139) and further in view of Cook et al. US 2015/0132860 or Wang US 5408326.
Documents (‘137) and (‘139) each disclose, a system suitable for dispensing and assaying biofluid ((‘137): para. [0004], [0053]; (‘139): para. [0007], [0056]), the system comprising:
a fluid sample dispensing apparatus comprising:
a set of reservoirs ((‘137): reservoir 114 in Fig. 1, 4; (‘139) : reservoir 602 in Fig. 7), a set of cavities ((‘137): orifice 120; (‘139) : cavity 206), each cavity residing within a reservoir and configured for dispensing a predetermined fluid sample (via displacemen tof pistons)
a set of valves for releasablysealingthe fluid samples in cavities, each valve being coupled to a cavity ((‘137): [0024], see pinch valve 302 in Fig. 3; (‘139) : para. [0008], see valve 100 in Fig. 1)
a cuvette for receiving the fluids through the valves, each cuvette being coupleable to at least one cavity and containing a reagent;
a biofluid assay apparatus comprising:
a receptacle for housing the cuvette ((‘137): sample holder406; (‘139) : sample holder 706)

The main difference between claim 43 and either document (‘137) or (‘139)  lies in that it is not specified that there is the use of multiple cuvettes and a receptacle sealing element between the receptacle and the fluid sample dispensing apparatus. 
However, it would have been obvious to one of ordinary skill in the art to modify the device such that it is used with multiple samples and cuvettes. 
Moreover, such fluidic systems have been known to incorporate receptacle sealing elements such as seals or O-rings or gaskets to improve secured dispensing of fluids (see for reference, Cook : para. [0217]-[0216]; Wang: col. 13, lines 51-59). Accordingly, it would have been obvious to one of ordinary skill in the art incorporate these routine modifications in the device of Roche. 
Claims 58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhola et al., WO 2015130233 as applied above. 
As noted above, Bhola describes the use of a magnetic mixing mechanism, but does not specific the use a set of array of magnetic units.
It would have been obvious to one of ordinary skill in the art to modify the device to including more than one magnetic mechanism to allow for simultaneously and individual mixing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cohen; Jesse B.; Akashi; Shuichi et al.; Voit; Thomas; Burkhardt; Claudius et al.; Byrnard; Allan et al.; Madril; Dominic G. et al.; Bradshaw; Randolph et al.; Buhler; Jurg et al.; Lautenschlager; Werner; Sampson; Jonathan et al.; Suzuki; Kouichi et al.; Hughes, Kevin et al.; Collasius; Michael et al.; Jafari; Nasser et al.; Berray; James S J et al.; and Wlodarski; Julie Ann disclose container holders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.